 



Exhibit 10.1
REVOLVING LINE OF CREDIT NOTE

      $3,000,000   Dated: March 12, 2008      

     Lime Energy Co, a Delaware corporation (the “Company”), for value received,
promises to pay to Richard P. Kiphart (“Kiphart”) and Advanced Biotherapy, Inc.
(“ADVB” and together with Kiphart, “Noteholders”), on a pro rata basis, the
principal amount of Three Million Dollars ($3,000,000) (the “Maximum Principal
Amount”), or so much thereof as may be advanced and be outstanding, together
with interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein. This Note is issued pursuant to that certain
Note Issuance Agreement dated of even date herewith, by and among the Company
and the Noteholders, and the obligation of the Noteholders to make advances is
subject to the Company’s compliance with the conditions set forth in the Note
Issuance Agreement. Assuming all terms and conditions to each advance request
are met, each Noteholder shall be responsible for one-half of the Maximum
Principal Amount, or One Million Five Hundred Thousand Dollars ($1,500,000) per
Noteholder.
     Noteholders authorize the Company to record on the grid sheet accompanying
this Note (the “Grid Sheet”) all advances, repayments, prepayments and the
unpaid principal balance from time to time. Noteholders agree that, in the
absence of manifest error, the record kept by the Company on the Grid Sheet
shall be conclusive evidence of the matters recorded, provided that the failure
of the Company to record or correctly record any amount or date shall not affect
the obligation of the Company to pay the outstanding principal balance of the
advances and the interest thereon in accordance with this Note.
     The following is a statement of the rights of Noteholders and the
conditions to which this Note is subject, and to which Noteholders, by the
acceptance of this Note, agree:
     1. Payment of Principal and Interest.
          1.1. Interest. The outstanding principal balance hereunder shall bear
interest at the rate of seventeen percent (17%) per annum with twelve percent
(12%) per annum payable in cash (the “Current Interest”) and the remaining five
percent (5%) per annum to be capitalized (the “Capitalized Interest”). The
Current Interest shall be payable on the first day of each calendar quarter,
commencing on June 1, 2008 and continuing until the principal balance hereunder
shall have been paid in full. The Capitalized Interest shall be added to the
outstanding principal balance of this Note on the first calendar day of each
quarter that this Note remains outstanding (the “Capitalized Interest”) and
shall be due and payable on the Maturity Date (as hereinafter defined) or on
such other date as may be required hereby. As used herein, references to the
“principal balance” shall include Capitalized Interest. For the avoidance of
doubt, Capitalized Interest shall bear interest at the same interest rate and
shall be payable on the same terms as principal advanced by the Noteholders.
Capitalized Interest and Current Interest shall be calculated based on a 365 day
year for the actual number of days elapsed
          1.2. Principal. The entire outstanding principal balance and all
accrued and unpaid interest shall be immediately due and payable on March 31,
2009 (the “Maturity Date”).
          1.3. Borrowing and Repayment. The Company may from time to time during
the term of this Note borrow, partially or wholly, repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note; provided, however, that the total outstanding

 



--------------------------------------------------------------------------------



 



borrowings under this Note shall not at any time exceed the Maximum Principal
Amount. The outstanding principal balance of this Note, together with all
accrued but unpaid interest, including, without limitation, all Capitalized
Interest, shall be due and payable in full on the Maturity Date.
          1.4. Business Purpose; Usury Savings Clause. This Note is being issued
for business purposes. The Company and Noteholders intend to comply at all times
with applicable usury laws. If at any time such laws would render usurious any
amounts due under this Note under applicable law, then it is the Company’s and
Noteholders’ express intention that the Company not be required to pay interest
on this Note at a rate in excess of the maximum lawful rate, that the provisions
of this Section 1.4 shall control over all other provisions of this Note which
may be in apparent conflict hereunder, that such excess amount shall be
immediately credited to the principal balance of this Note (or, if this Note has
been fully paid, refunded by Noteholders to the Company), and the provisions
hereof shall be immediately reformed and the amounts thereafter decreased, so as
to comply with the then applicable usury law, but so as to permit the payment of
the maximum amount otherwise due under this Note.
          1.5. Application of Payments. Payments by the Company shall be applied
first to any and all accrued interest through the payment date and second to the
unpaid principal balance.
     2. Unused Funds Fee. The Company agrees to pay to Noteholders a fee, on a
pro rata basis (the “Unused Funds Fee”) calculated by multiplying (a) four
percent (4%) times (b) the daily amount by which the Maximum Principal Amount
exceeds the outstanding advances made to the Company, excluding Capitalized
Interest, dividing the product by (c) 365 and then multiplying the quotient by
(d) the number of days in such calendar quarter. The Unused Funds Fee shall be
payable quarterly in arrears on the first Business Day (as hereinafter defined)
of each calendar quarter for the immediately preceding calendar quarter
commencing on the first such date following the date hereof, with a final
payment on the Maturity Date or any earlier date on which all amounts payable
hereunder become due pursuant to the terms hereof. Any Unused Funds Fee that
shall not be paid by the tenth (10th) day of each calendar quarter shall accrue
interest at the rate of seventeen percent (17%) per annum until paid in full
together with such accrued interest. “Business Day” shall mean any day, other
than a Saturday, Sunday, a day that is a legal holiday under the laws of the
State of Illinois or any other day on which banking institutions located in
Chicago, Illinois are authorized or required by law or other governmental action
to close.
     3. Termination Fee. In the event, and on the date (the “Termination Date”),
that the Company delivers written notice to Noteholders terminating the lending
relationship evidenced by this Note prior to the Maturity Date, the Company
agrees to pay a termination fee to the Noteholders, on a pro rata basis, (the
“Termination Fee”) calculated by dividing (a) One Hundred Fifty Thousand Dollars
($150,000) by (b) three hundred sixty five days and then multiplying the
quotient by (c) the number of days from the Termination Date to the Maturity
Date.
     4. Events of Default.
          4.1. Definition. For purposes of this Note, an “Event of Default”
shall be deemed to have occurred if:
     (a) the Company fails to pay within ten (10) days after written demand the
Current Interest or Unused Funds Fee then due and payable on this Note; or
     (b) the Company fails to pay in full the principal balance (including,
without limitation, the Capitalized Interest) outstanding together with accrued
but unpaid interest thereon on the Maturity Date; or

 



--------------------------------------------------------------------------------



 



     (c) the Company fails to pay the Termination Fee on the Termination Date;
or
     (d) the Company makes an assignment for the benefit of creditors or admits
in writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating the Company bankrupt or
insolvent; or any order for relief with respect to the Company is entered under
the Federal Bankruptcy Code; or the Company petitions or applies to any tribunal
for the appointment of a custodian, trustee, receiver or liquidator of the
Company, or of any substantial part of the assets of the Company, or commences
any proceeding relating to the Company under bankruptcy reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company and such petition, application or
proceeding is not dismissed within sixty (60) days, or
     (e) the Company sells all or substantially all of its assets.
          4.2. Consequences of an Event of Default. If any Event of Default has
occurred and is continuing, Noteholders may declare all or any portion of the
outstanding principal balance of this Note (together with all accrued interest
and all other amounts due and payable with respect to this Note) to be
immediately due and payable and may demand, by written notice delivered to the
Company, immediate payment of all or any portion of the outstanding principal
balance of this Note (together with all such other amounts then due and payable
under this Note).
     5. Waiver. The Company waives presentment, demand for performance, notice
of nonperformance, protest, notice of protest, and notice of dishonor. No delay
on the part of Noteholders in exercising any right hereunder shall operate as a
waiver of such right under this Note.
     6. Collection. If the indebtedness represented by this Note or any part
thereof is collected at law or in equity or in bankruptcy, receivership or other
judicial proceedings or if this Note is placed in the hands of attorneys for
collection after default, the Company agrees to pay, in addition to the
principal and interest payable hereon, reasonable attorneys’ fees and costs
incurred by Noteholders.
     7. General Provisions.
          7.1 Notices. Any notice, request, demand or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given (a) three (3) days after being sent by registered or certified
mail, return receipt requested, or (b) on the first business day after being
deposited with a nationally recognized overnight delivery service for next
business day delivery, or (c) when personally delivered, in each case with all
postage and fees prepared and addressed, as the case may be, to Kiphart c/o
William Blair, 222 W. Adams, Chicago, IL 60606, to ADVB at 227 W. Monroe Street,
Suite 3900, Chicago, Illinois 60606, Attention: Chief Executive Officer, or to
the Company at the address below its name on the signature page hereof, with a
copy to Reed Smith, LLP., 10 S. Wacker Drive, Suite 4000, Chicago, Illinois
60606, Attention: Evelyn Arkebauer, or to such other person or address as either
party shall designate to the other from time to time in writing delivered in
like manner.
          7.2 Amendment. The provisions of this Note may be amended only by
written agreement of the Company and Noteholders.

 



--------------------------------------------------------------------------------



 



          7.3 Severability; Headings. In case any provision of this Note shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be effected or impaired
thereby, unless to do so would deprive Noteholders or the Company of a
substantial part of its bargain. All headings used herein are used for
convenience only and shall not be used to construe or interpret this Note.
          7.4 Entire Agreement; Changes. This Note contains the entire agreement
between the parties hereto superseding and replacing any prior agreement or
understanding relating to the subject matter hereof. Neither this Note nor any
term hereof may be changed, waived, discharged or terminated orally but, except
as provided in Section 7.2 above, only by an instrument in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought.
          7.5 Successors and Assigns. This Note shall be binding upon the
Company’s successors and assigns.
          7.6 Remedies Cumulative. The Noteholders’ rights and remedies set
forth in this Note are not intended to be exhaustive and the exercise by either
Noteholder of any right or remedy does not preclude the exercise of any other
rights or remedies that may now or subsequently exist in law or in equity or by
statute or otherwise.
          7.7 Governing Law. This Note shall be construed and enforced in
accordance with, and governed by, the internal laws of the State of Illinois,
excluding that body of law applicable to conflicts of law.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Note to be signed in its
name as of the date first written above.
LIME ENERGY CO.

               
 
  By:
Name:   /s/ Jeffrey Mistarz
 
Jeffrey Mistarz    
 
  Title:   Chief Financial Officer    
 
  Address:   1280 Landmeier Road    
 
      Elk Grove Village, IL 60007    
 
      Attn: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



GRID SHEET FOR REVOLVING LINE OF CREDIT NOTE
ADVANCES AND PAYMENTS OF PRINCIPAL

                                          Amount of   Amount of   Unpaid
Principal   Notation Made Date   Advance   Principal Paid   Balance   By

 